Case 2:18-cv-01890-JMA-ARL Document 71 Filed 03/13/20 Page 1 of 5 PageID #: 864



                                                                             March 10,2020.



                                                                                    FILED
 Honorable Joan M.Azrack.                                               y 5 dIstr^^^URT eTd.n.y.
 United States District Judge
 United States District Court                                          *       MAR 122020         *
 Eastern District of New York
 100 Federal Plaza                                                      LONG ISLAND OFFICE
 Central Islip
 New York, 11722.




                Re: S. W. et al v. Garden City Union Free School District et at.
                Docket No:      18 CV 1890(JMA)(ARL)

                                                                                     L-feflVl

 Dear Judge Azrack,
                                                                              I''      ^fg


 We spoke to your chambers with counsel for defendants last Monday, March 2 and were advised
 we had 30 days to finalize agreement with defendants(Garden City School District and Peter
 Osroff)

 We have a question and a request.

 May we ask if our request sent to court on Dec 12, 2019(attached)to represent ourselves and
 minor son Pro Se was granted, so we know what our options are?

 Can we have a conference with you to discuss points raised in this letter and our letter dated
 February 26.

 We would like to come to an agreement with defendants, and had agreed to their offer, BEFORE
 we saw their Feb 13, 2020 letter and Office of Civil Rights(OCR)attachment submitted to this
 court.



 In those documents defendants confirm what we have been alleging from start ofthis litigation,
 which is core of our complaint, that they framed our son, intentionally ruined his 8th grade by
 suddenly suspending him on fabricated evidence, to retaliate against complaints we filed for non-
Case 2:18-cv-01890-JMA-ARL Document 71 Filed 03/13/20 Page 2 of 5 PageID #: 865




 Hon.Joan M.Azrack
 &      al V Garden City USFD and Osroff
 Docket No:18 CV1890(JMA)(ARL)
 March 7i, 2020
 Page 2of3.

 compliance with his 504 plan, and for inappropriate behavior by Peter Osroff against young
 boys.

 Defendants, particularly Peter Osroff, provided verifiably false testimony to the OCR,and this
 court in this court on Feb 13,2020, and that testimony proves they framed our son, because he
 states the main premise ofthe (retaliatory) suspensions of our son was police recommendation,
 BUT THE POLICE CATEGORICALLY DENIED ALL OF DEFENDANT'S OSROFF'S
 STATEMENTS and Commissioner Kenneth Jackson wrote to us that his department did not do
 any ofthe actions defendants attribute to the GCPD.

Defendant Osroff testified to OCR that he suspended our son because the Garden City Police
(GCPD)came to him, considered our son a "threat", were investigating our son, and
had told him our son wrote threatening texts. BUT THIS IS ALL FALSE, and the GCPD -
 explicitly and repeatedly denied this many times, stating emphatically that they would never do
 any of the actions defendant Osroff attributed to them, as it would violate their protocol of
 investigating a minor with notifying a guardian, they never said our son wrote the texts, and
 finally, they would investigate any genuine "threat", not leave it to defendant Osroff.

 Hence the whole premise ofthe suspension, which caused so much pain, stigma, loss of school
 time, years of expensive litigation, forcing our son to private school due to hostile environment
 they created, was based on FABRICATED POLICE STATEMENTS AND EVIDENCE,based
 on their own admission to the OCR and this court.


 This retaliatory suspension caused so much harm to our son, loss of his 8th grade, academically,
 athletically, socially, plus the stigma for such false charges,PLUS YEARS OF EXPENSIVE
 LITIGATION AND PRIVATE SCHOOL FEES,DUE TO THE FALSE EDUCATION
 RECORDS THEY EMBELLISHED WITH THESE DAMAGING AND FALSE POLICE
 ALLEGATIONS AND RETAINED,IN ADDITION, SUPERINTENDENT SINHA KUSLnVl
 HAS REPEATEDLY REFUSED TO REVIEW EVIDENCE WHICH WOULD EXPLICITLY
 REFUTE THE FALSE EDUCATION RECORD.


 Because ofthis new self-incriminating information submitted to this court on February 13, we
 are considering amending the complaint pro se, with legal assistance, hence our request for
 clarification of Dec 12 request to court.
Case 2:18-cv-01890-JMA-ARL Document 71 Filed 03/13/20 Page 3 of 5 PageID #: 866



 Hon. Joan M.Azrack
 S. W.^et al V Garden City USFD and Osroff
 Docket No:18 CV1890(JMA)(ARL)
 March 11, 2020
 Page 3of3.

 Judge Bianco stated in his opinion "THAT UNDER CERTAIN STATUTORY CIRCUMSTANCES
 ATTORNEY FEES CAN BE RECOVERED"And he left the option open to amend the complaint
 to do so.


 As we pointed out to the court in our letter dated February 27th, 2020, the defendants have
 violated {18 U.S.§ 1001)and acted in extreme bad faith for the past four years, by presenting
 false evidence, maligning and tormenting a child, depriving him ofFARE at the Garden City
 High School due to the ongoing hostile environment they created, and fabricated discipline
 records, and we are ofthe opinion that this violation is one ofthose statutory circumstance where
 we can ask the court to award us our lost legal fees, and four years offees for private high
 school our son was forced to attend.


 Since the defendants are aware that the GCPD have denied their testimony to the OCR and this
 court, and defendants put the GCPD in a compromised position,THEY SHOULD JUST OFFER
 TO PAY OUR LEGAL FEES,AND NOT WASTE THE COURT'S TIME,since they submitted
 false, defamatory testimony, hurting our son more,and they can't prove any of statements or
 actions they attributed to the GCPD as the main premise of the retaliatory suspension that
 prompted this litigation.

 To reiterate, the Garden City Police deny all the defendants* testimony to the OCR,submitted to
 this court on Feb 13. The very fact that defendant Osroff cited the reason for the retaliatory and
 brutal suspension at the core of this litigation, was based on verifiably fabricated police
 statements and evidence, proves what we have been alleging for years — that they
 INTENTIONALLY suspended, bullied and hurt our then 12 year old son. This is very personal
 for us, as he has suffered, and they have dragged out the pain, and then added more damaging,
 false allegations about guns and more, to justify their original crime.

 The defendants can't prove any of defendants OsrofFs testimony to the OCR and this court about
 the police "investigation", the police deny them, so defendants should be held responsible for
 the years of legal fees and private tuition as they caused so much harm and waste.

 Can we have a conference with you to discuss these requests?

 Thank you very much for your time,

 SW     ~    / V                                      CC
 Copy supplied to L.Silverman via email
Case 2:18-cv-01890-JMA-ARL Document 71 Filed 03/13/20 Page 4 of 5 PageID #: 867




                                December 12, 2019.




 Honorable Arlene R. Lindsay
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip
 New York, 11722.




                Re:S.W, etal v. Garden City Union Free School District et at.
                Docket No:      18 CV 1890(JMA)(ARL)



 Dear Judge Lindsay,

 Regarding the order issued by your Honor on December 9,2019, where your Honor states that
 the plaintiffs may not represent their son, and gives us 30 days to retain new counsel.
 This matter was already raised by defendants with Hon Judge Joseph Bianco, who said we could
 represent our son.


 In their letter to the court filed April 5th 2019,the plaintiffs advised Hon. Judge Bianco that they
 wished to proceed pro se(Doc.34 page 15)and no objection was raised by Judge Bianco.

 A Pre Motion telephone conference with all parties was held on April 8th with SW and CW as
 pro se representatives for NW.In that conference call the attorney for the defendants.

 L.Silverman raised an objection to SW and CW representing their son as pro se plaintiffs.

 Judge Bianco dismissed the defendants' objection and quoted numerous examples ofcase law,
 which he instructed Mr. Silverman to review, which backed his Honors ruling that SW and CW
 MAY represent their son in this matter.

 Judge Bianco then instructed the plaintiffs to ensure that they filled in all the required paperwork
 to represent NW Pro Se -(Documents 39 & 40) and his honor also ordered that as pro se
Case 2:18-cv-01890-JMA-ARL Document 71 Filed 03/13/20 Page 5 of 5 PageID #: 868




 Hotu Arlene R,Lindsay
 S,W,,et al V Garden City USFD and Osroff
 Docket No:18 CV1890(JMA)(ARL)
 December 12j 2019
 Page 2of2.

 representatives / plaintiffs we be allowed to file via ECF(Doc.42)Unfortunately technical
 difficulties in the court's system have so far prevented this.


 Of note is also the fact that Judge Bianco had accepted several fillings by SW/ CW as pro se
 representatives on behalf of NW and had scheduled a further conference call with both parties, to
 discuss various matters, before the case was reassigned.

 Also, we submitted a letter to Judge Joan Azrack regarding this case on Monday Dec 9,see
 attached, which crossed this order.

 We did hire an attorney, Amy Marion and paid her a large sum to do an amended complaint as
 she said we have a very strong breach of contract case, with option for damages caused by
 emotional distress and pain to victim and family. We acted in good faith. She can submit that
 "red-line amended complaint" she prepared - as she describes it.

 We had not idea that she had finished the retainer in conversation with plaintiffs attomey over
 this breach of contract idea.


 When we said to attomey Marion we could not afford to pay more for these discussions with
 defendant's attomey, that we had to resume pro se, she said that we could do that.

 As SW and CW have already been accepted as pro se representatives for their son NW,in this
 case, we respectfully ask the court to allow this to continue.




 CW
